ICJ_143_JurisdictionalImmunities2008_DEU_ITA_2011-07-04_ORD_01_NA_02_FR.txt.                                                                                                531




                              DÉCLARATION DE M. LE JUGE AD HOC GAJA

                    [Traduction]

                       1. Dans la présente affaire, la Cour était appelée à se prononcer sur la
                    question de l’immunité de juridiction d’un Etat étranger à l’égard de récla-
                    mations formulées par des personnes ayant été victimes d’atteintes au
                    droit international humanitaire en temps d’occupation de guerre. La vo-
                    lonté du Gouvernement grec de prendre part au débat se comprend aisé-
                    ment. La question de l’immunité dans de telles circonstances a été examinée
                    par plusieurs juridictions grecques ainsi que par la Cour européenne des
                    droits de l’homme lorsque celle‑ci a eu à connaître d’une requête dirigée
                    contre la Grèce. Toutefois, au regard du Statut et du Règlement, la seule
                    possibilité pour un Etat qui n’est pas partie à une instance d’exprimer son
                    point de vue sur une question de droit international général est d’intervenir
                    en vertu de l’article 62 du Statut et de s’exprimer sur cette question si
                    celle‑ci est en rapport avec l’objet de l’intervention.
                       2. Lorsque l’article 62 exige qu’« un intérêt d’ordre juridique [soit] en
                    cause » pour l’Etat souhaitant intervenir, force est de supposer que l’inté-
                    rêt en question doit exister en droit international. De mon point de vue,
                    l’existence d’un intérêt juridique de la Grèce ne peut être déduite du fait
                    que la République fédérale d’Allemagne a formulé dans sa requête, entre
                    autres conclusions, la suivante :
                         « en déclarant exécutoires des décisions judiciaires grecques fondées
                         sur des faits comparables à ceux qui sont mentionnés au point 1 ci-­
                         dessus [des actions civiles fondées sur des violations du droit inter­
                         national humanitaire commises par le Reich allemand au cours de la
                         seconde guerre mondiale], la République italienne a commis une autre
                         violation de l’immunité de juridiction de l’Allemagne ».
                    Etant donné que ni le droit international ni le droit européen (voir l’arrêt
                    de la Cour de justice des communautés européennes dans l’affaire Lechou‑
                    ritou, C‑292/05, Rec. 2007, p. I‑1519) n’obligent l’Italie à exécuter les déci-
                    sions grecques en question, celle‑ci est libre, dans le cadre de ses relations
                    avec la Grèce, d’appliquer sa législation interne en matière de reconnais-
                    sance et d’exécution des jugements étrangers, et d’en accepter ou refuser
                    l’exécution pour les raisons qui lui sont propres. La Grèce ne peut être
                    considérée comme ayant un quelconque intérêt d’ordre juridique à ce que
                    les décisions de ses tribunaux soient exécutées en Italie. La question de
                    savoir si, en rendant ces décisions exécutoires sur son sol, l’Italie a man-
                    qué à l’une de ses obligations envers l’Allemagne est une question qui
                    intéresse ces deux Etats et eux seuls. Pour y répondre, il ne s’agit pas
                    de déterminer si les tribunaux grecs qui ont rendu ces décisions auraient
                    dû accorder l’immunité de juridiction à l’Allemagne, mais si l’Italie a en-

                                                                                                41




5 CIJ1021.indb 79                                                                                     13/06/13 14:08

                             immunités juridictionnelles de l’état (décl. gaja)             532

                    freint l’immunité de juridiction de l’Allemagne en donnant effet en Italie
                    à un jugement étranger portant sur des questions à l’égard desquelles
                    l’immunité de juridiction aurait par hypothèse pu être invoquée si l’affaire
                    avait été portée devant la justice italienne.

                                                                     (Signé) Giorgio Gaja.




                                                                                             42




5 CIJ1021.indb 81                                                                                  13/06/13 14:08

